EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Domesick on 07/13/2022.

The application has been amended as follows: 

In claim 13, line 3:
	

In claim 35, line 3:
	“an arm support pad” is changed to “at least one arm support pad”

Claim 36 is rewritten as follows:
The apparatus of claim 35, wherein the at least one arm support pad comprises a left arm support pad and a right arm support pad, wherein the left arm support pad and the right arm support pad are connected with a hinge or pivot member allowing a variation in a spacing between the left arm support pad and the right arm support pad.

In claim 41, line 1:
	“the padded surface” is changed to “the at least one arm support pad”

In claim 42, line 2:
	“the arm support pad” is changed to “the at least one arm support pad”

In claim 43, line 2,
	“the arm support pads.” is changed to “the at least one arm support pad.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 13, 31, 32, or 35.
Regarding claim 1, the cited references do not disclose an apparatus for facilitating a user to achieve a plank position, the apparatus comprising: an arm support pad; a hand grip; a frame member  extending from proximate a front of the apparatus to proximate a back of the apparatus, wherein at least one portion of the frame member has a tubular shape at which at least one portion of the arm support pad is attached, wherein the frame member has the hand grip disposed at a first end and the arm support pad disposed at a second end proximate the back of the apparatus, and wherein the hand grip is configured to contact a hand of an arm of the user while the arm support pad is positioned distally from the hand grip in contact with the arm of the user; a contact surface configured to engage a ground surface underneath the frame member or the arm support pad, wherein the contact surface is configured to allow the apparatus to rest on the ground surface whereby when the apparatus is placed on the ground surface, the contact surface is in level contact with the ground surface.
Regarding claim 13, the cited references do not disclose an apparatus for facilitating a user to achieve a plank position, the apparatus comprising: a left arm support pad portion and a right arm support pad portion, wherein the left arm support pad portion and the right arm support pad portion are configured to contact the user's left arm and the user's right arm, respectively; and a frame having a first leg and a second leg, wherein disposed on the first leg and the second leg at one end of the frame, are the left arm support pad portion and the right arm support pad portion, respectively, and wherein the first leg and the second leg are connected with a hinge or pivot member allowing a variation in a spacing of the left arm support pad portion and the right arm support pad portion relative to one another.
Regarding claim 31, the cited references do not disclose an apparatus for facilitating a user to achieve a plank position, the apparatus comprising: a frame; an arm support pad, wherein the hand grip is configured to contact a hand of an arm of the user while the arm support pad is positioned distally from the hand grip in contact with the arm of the user, wherein the frame member has the hand grip coupled at a first end and the arm support pad coupled at a second end proximate a back of the apparatus, wherein the arm support pad couples moveably to the frame member such that the arm support pad is moveable to a plurality of positions and a contact surface configured to engage a ground surface underneath the frame member or the arm support pad, wherein the contact surface is configured to allow the apparatus to rest on the ground surface whereby when the apparatus is placed on the ground surface, the contact surface is in level contact with the ground surface.
Regarding claim 35, the cited references do not disclose an apparatus for facilitating a user to achieve a plank position, the apparatus comprising: an arm support pad; a hand grip, wherein the hand grip is configured to be contactable with a hand of an arm of the user while the arm support pad is positioned distally from the hand grip in contact with a arm of the user, wherein at least a portion of the hand grip is disposed forward of a front end of the arm support pad, wherein at least a portion of the arm support pad is disposed proximate a back of the apparatus, and wherein a position of the hand grip or the arm support pad is adjustable; a contact surface configured to engage a ground surface underneath the arm support pad, wherein the contact surface is configured to allow the apparatus to rest on the ground surface whereby when the apparatus is placed on the ground surface, the contact surface is in level contact with the ground surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784